Case 19-14419      Doc 14    Filed 01/28/20 Entered 01/28/20 10:50:57           Desc Main
                               Document     Page 1 of 4



                       UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS


 In re                               )               Case No. 19-14419 – JEB
                                     )
 Lawrence Hiltz                      )               Chapter 13
                                     )
                                     )
                   Debtor,           )
 ____________________________________)

                                  MOTION FOR
                              VOLUNTARY DISMISSAL


        Now comes the Debtor, Lawrence Hiltz, by and through his attorney, Richard D.
 Smeloff, Esq. and pursuant to 11 U.S.C. Section 1307, hereby moves to dismiss the
 above captioned Chapter 13 bankruptcy case.

        In support hereof, Debtor has secured alternative financing options and therefore
 requests that his case be dismissed.




                                                     Respectfully submitted,
                                                     Lawrence Hiltz
                                                     by his attorney,

 Dated: January 28, 2020                             /s/ Richard D. Smeloff
                                                     Richard D. Smeloff
                                                     Smeloff & Associates
                                                     500 Granite Ave
                                                     3rd Floor
                                                     Milton MA 02186
                                                     (617) 690-2124
                                                     BBO# 567869
Case 19-14419      Doc 14       Filed 01/28/20 Entered 01/28/20 10:50:57         Desc Main
                                  Document     Page 2 of 4



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
 In re                               )               Case No. 19-14419 – JEB
                                     )
 Lawrence Hiltz                      )               Chapter 13
                                     )
                                     )
                   Debtor,           )
 ____________________________________)

                                Certificate of Service

 I, Richard D. Smeloff, Esq., hereby certify that I have served a copy of the within motion
 of voluntary dismissal to the distribution service list below by first class mail, postage
 prepaid, or by electronic notice.

 Dated: January 28, 2020

 /s/ Richard D. Smeloff, Esq.


 Attorney Bruce Gilmore
 99 Willow Street
 Yarmouth Port, MA 02675
 Bank of America
 4909 Savarese Circle
 Fl1-908-01-50
 Tampa, FL 33634
 Barclays Bank Delaware
 Attn: Correspondence
 Po Box 8801
 Wilmington, DE 19899
 Chase Card Services
 Attn: Bankruptcy
 Po Box 15298
 Wilmington, DE 19850
 Chkg/comcast
 Po Box 4500
 Allen, TX 75013
 Chkg/eversource
 Po Box 4500
 Allen, TX 75013
 Chkg/verizon
 Po Box 4500
 Allen, TX 75013
 Citibank
 Attn: Recovery/Centralized Bankruptcy
 Po Box 790034
 St Louis, MO 63179
Case 19-14419         Doc 14     Filed 01/28/20 Entered 01/28/20 10:50:57   Desc Main
                                   Document     Page 3 of 4



 Citibank North America
 Citibank SD MC 425
 5800 South Corp Place
 Sioux Falls, SD 57108
 Citibank/Shell Oil
 Attn: Bankruptcy
 Po Box 790034
 St Louis, MO 63179
 Citibank/The Home Depot
 Attn: Recovery/Centralized Bankruptcy
 Po Box 790034
 St Louis, MO 63179
 CREDIT FIRST NA
 PO BOX 818011
 CLEVELAND, OH 44181
 Credit First National Association
 Attn: Bankruptcy
 Po Box 81315
 Cleveland, OH 44181
 Deptartment Store National Bank/Macy's
 Attn: Bankruptcy
 9111 Duke Boulevard
 Mason, OH 45040
 First National Bank
 Attn: Bankruptcy
 1620 Dodge St Mailstop 4440
 Omaha, NE 68197
 First National Bank of Omaha
 1620 Dodge Street Stop Code 3129
 OMAHA, NE 68197
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101
 Servicemaster
 9 Ford Place
 Scituate, MA 02066
 Syncb/PPC
 Attn: Bankruptcy
 Po Box 965060
 Orlando, FL 32896
 Syncb/Walmart
 P.O Box 103104
 Roswell, GA 30076
 Synchrony Bank/Amazon
 Attn: Bankruptcy
 Po Box 965060
 Orlando, FL 32896
 Synchrony Bank/Care Credit
 Attn: Bankruptcy Dept
 Po Box 965060
 Orlando, FL 32896
 Synchrony Bank/Lowes
 Attn: Bankruptcy
 Po Box 965060
 Orlando, FL 32896
Case 19-14419       Doc 14      Filed 01/28/20 Entered 01/28/20 10:50:57   Desc Main
                                  Document     Page 4 of 4


 Synchrony Bank
 c/o PRA Receivables Management, LLC
 PO Box 41021
 Norfolk, VA 23541
 US Bank/RMS CC
 Attn: Bankruptcy
 Po Box 5229
 Cincinnati, OH 45201
 USAA Federal Savings Bank
 Attn: Bankruptcy
 10750 Mcdermott Freeway
 San Antonio,, TX 78288
 Webster First Federal Credit Union
 271 Greenwood St
 PO Box 70505
 Worcester, MA 01607
 Webster First Fed Cred
 271 Greenwood St
 Worcester, MA 01607
